         Case 2:17-cv-05126-PBT Document 31 Filed 05/29/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYRIQUE JACKSON,                      :
             Petitioner

             v.                       :         CIVIL ACTION

MARK CAPOZZA,                                    No. 17-cv -5126
SUPERINTENDENT, et al,     :
               Respondents
__________________________

                                            ORDER
       AND NOW, this             day of                      , 2020, upon careful and independent

consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §2254, and

after review of the Report and Recommendation of United States Chief Magistrate Judge Linda K.

Caracappa, IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED.

   2. The petition for habeas corpus is GRANTED as to the ineffective assistance of trial counsel

claim for failing to object to the reasonable doubt jury instruction. The Commonwealth shall retry

Petitioner or release him from all custody within 180 days of this Order.

   3. Claims Two and Three are DEFERRED, as the writ is being granted on other grounds.


                                      BY THE COURT:


                                      _________________________________
                                      Hon. Petrese B. Tucker, U.S.D.J.
          Case 2:17-cv-05126-PBT Document 31 Filed 05/29/20 Page 2 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYRIQUE JACKSON,                 :
             Petitioner

             v.                  :        CIVIL ACTION

MARK CAPOZZA,                             No. 17-cv -5126
SUPERINTENDENT,            :
SCI FAYETTE, et al.,
               Respondents
__________________________


         PETITIONER’S MOTION FOR COURT TO ISSUE RULING
               GRANTING THE WRIT OF HABEAS CORPUS
           __________________________________________________

TO THE HONORABLE PETRESE B. TUCKER, JUDGE OF THE SAID COURT:

        Petitioner, Tyrique Jackson, by his attorney, Daniel Silverman, respectfully

requests that the Court issue a ruling (1) adopting the February 8, 2019 Report and

Recommendation of United States Chief Magistrate Judge Linda K. Caracappa that

habeas relief be granted and (2) conditionally granting the writ in light of the fact

that the Commonwealth filed no Objections to that Report. In support thereof,

Jackson alleges the following:

   1.     On February 28, 2019, United States Chief Magistrate Judge Linda K.

Caracappa issued a Report and Recommendation (doc. 19) recommending that the

writ of habeas corpus be granted on the grounds that trial counsel was ineffective for
         Case 2:17-cv-05126-PBT Document 31 Filed 05/29/20 Page 3 of 4




failing to object to a reasonable doubt instruction that unconstitutionally elevated

that level of doubt required for acquittal. This was Claim V in the petition. The

Report deferred action on the remaining claims.

   2. The Commonwealth elected not to file Objections. This decision followed its

concession in this and other cases raising the same legal issue that the instruction in

question is in fact unconstitutional.

   3. It has been 15 months since the issuance of that Report. In light of the

Commonwealth’s failure to preserve its rights by filing Objections, Jackson has the

right to habeas relief.

      WHEREFORE, petitioner, Tyrique Jackson, by his attorney, Daniel

Silverman, respectfully requests that the Court issue a ruling adopting the Report

and Recommendation and conditionally granting the writ. A proposed Order is

attached.


                                 Respectfully submitted,


                                 SILVERMAN & ASSOCIATES, P.C.

                                 BY: /s/ Daniel Silverman
                                     Daniel Silverman
        Case 2:17-cv-05126-PBT Document 31 Filed 05/29/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I, Daniel Silverman, certify that on the 29th day of May, 2020 I served via the

Court’s ECF System the below-listed individual(s) with a true and correct copy of

the attached Motion for Relief:




                             Max Kaufman, Esquire
                        Supervisor, Federal Litigation Unit
                            District Attorney’s Office
                              3 South Penn Square
                             Philadelphia, PA 19107




                                  SILVERMAN & ASSOCIATES, P.C.

                                  BY: /s/ Daniel Silverman
                                      Daniel Silverman

                                      I.D. No. 44335
                                      123 South Broad Street
                                      Suite 2500
                                      Philadelphia, PA 19109
                                      (215) 735-1771
                                      SilvermanLaw@comcast.net
